Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Jerry Don Whatley, Appellant                            Appeal from the 294th District Court of
                                                        Van Zandt County, Texas (Tr. Ct. No.
No. 06-12-00117-CR          v.                          CR05-00442).      Opinion delivered by
                                                        Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                            Justice Moseley participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED OCTOBER 16, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk